COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Frank


CAROLYN ANNE COSSU
                                           MEMORANDUM OPINION *
v.   Record No. 2932-98-2                      PER CURIAM
                                              JUNE 15, 1999
PATRICE COSSU


           FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                     William R. Shelton, Judge

           (W. Joseph Owen, III; Cowan & Owen, P.C., on
           brief), for appellant.

           (Charles E. Powers; Barnes & Batzli, P.C., on
           brief), for appellee.


     Carolyn Anne Cossu (wife) appeals the decision of the

circuit court denying her Petition to Reinstate this matter

following entry of the final decree of divorce.   Wife argues on

appeal that (1) there was sufficient evidence that Patrice Cossu

(husband) fraudulently failed to disclose the value of his

assets to warrant setting aside the final decree of divorce; (2)

the trial court erred by failing to set aside the final decree

of divorce and to reconsider the issues of equitable

distribution and spousal support; and (3) a party in a divorce

action has a duty to accurately state his assets.    Upon

reviewing the record and briefs of the parties, we conclude that


    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
this appeal is without merit.    Accordingly, we summarily affirm

the decision of the trial court.     See Rule 5A:27.

     "Under familiar principles, we view the evidence and all

reasonable inferences in the light most favorable to the

prevailing party below . . . .    'The burden is on the party who

alleges reversible error to show by the record that reversal is

the remedy to which he is entitled.'     We are not the

fact-finders and an appeal should not be resolved on the basis

of our supposition that one set of facts is more probable than

another."    Lutes v. Alexander, 14 Va. App. 1075, 1077, 421
S.E.2d 857, 859 (1992) (citations omitted).

     Wife contends that Code § 8.01-428(A) and (D) 1 authorized

the trial court to grant her petition to reinstate this matter.

We disagree.   Code § 8.01-428 provides:

            A. Default judgments and decrees pro
            confesso; summary procedure. Upon motion of
            the plaintiff or judgment debtor and after
            reasonable notice to the opposite party, his
            attorney of record or other agent, the court
            may set aside a judgment by default or a
            decree pro confesso upon the following
            grounds: (i) fraud on the court, (ii) a void
            judgment, (iii) on proof of an accord and
            satisfaction. Such motion on the ground of
            fraud on the court shall be made within two
            years from the date of the judgment or
            decree.

            B. Clerical mistakes. Clerical mistakes in
            all judgments or other parts of the record

     1
      Following the 1993 amendment, former Code § 8.01-428(C) now
appears as subsection (D). Based upon the argument made in this
appeal, we assume that wife relies upon subsection (D).


                                 - 2 -
             and errors therein arising from oversight or
             from an inadvertent omission may be
             corrected by the court at any time on its
             own initiative or upon the motion of any
             party and after such notice, as the court
             may order. During the pendency of an
             appeal, such mistakes may be corrected
             before the appeal is docketed in the
             appellate court, and thereafter while the
             appeal is pending such mistakes may be
             corrected with leave of the appellate court.

             C. Failure to notify party or counsel of
             final order. If counsel, or a party not
             represented by counsel, who is not in
             default in a circuit court is not notified
             by any means of the entry of a final order
             and the circuit court is satisfied that such
             lack of notice (i) did not result from a
             failure to exercise due diligence on the
             part of that party and (ii) denied that
             party an opportunity to file an appeal
             therefrom, the circuit court may, within
             sixty days of the entry of such order, grant
             the party leave to appeal. The computation
             of time for noting and perfecting an appeal
             shall run from the entry of such order, and
             such order shall have no other effect.

             D. Other judgments or proceedings. This
             section does not limit the power of the
             court to entertain at any time an
             independent action to relieve a party from
             any judgment or proceeding, or to grant
             relief to a defendant not served with
             process as provided in § 8.01-322, or to set
             aside a judgment or decree for fraud upon
             the court.

Wife concedes that subsection (B) is not applicable to this

case.

        Wife was served with the Bill of Complaint and elected to

proceed without representation.    She attended the depositions

and the hearing to present the final decree.    The final decree



                                 - 3 -
was neither a default judgment nor a decree pro confesso, and

wife did not lack notice of the entry of the final decree.

Therefore, by their express terms, neither Code § 8.01-428(A)

nor (C) apply.

     Wife also relies on subsection (D), the inherent authority

of the trial court to relieve a party from a judgment through an

independent action.

          The elements of this independent action in
          equity are:

          "(1) a judgment which ought not, in equity
          and good conscience, to be enforced; (2) a
          good defense to the alleged cause of action
          on which the judgment is founded; (3) fraud,
          accident, or mistake which prevented the
          defendant in the judgment from obtaining the
          benefit of his defense; (4) the absence of
          fault or negligence on the part of the
          defendant; and (5) the absence of any
          adequate remedy at law."

Charles v. Precision Tune, Inc., 243 Va. 313, 317-18, 414 S.E.2d
831, 833 (1992) (citation omitted).    "Because 'judicial

proceedings must have a certainty of result, and a high degree

of finality must attach to judgments,' we construe the language

contained in Code § 8.01-428(D) narrowly."    Jennings v.

Jennings, 26 Va. App. 530, 533, 495 S.E.2d 544, 545-46 (1998)

(citations omitted).

     Wife alleged that husband fraudulently failed to disclose

his assets.   "'The charge of fraud is one easily made, and the

burden is upon the party alleging it to establish its existence,

not by doubtful and inconclusive evidence, but clearly and

                               - 4 -
conclusively.    Fraud cannot be presumed.'"     Aviles v. Aviles, 14
Va. App. 360, 366, 416 S.E.2d 716, 719 (1992) (citation

omitted).    The party alleging fraud "has the burden of proving

'(1) a false representation, (2) of a material fact, (3) made

intentionally and knowingly, (4) with intent to mislead, (5)

reliance by the party misled, and (6) resulting damage to the

party misled.'    The fraud must be proved by clear and convincing

evidence."     Batrouny v. Batrouny, 13 Va. App. 441, 443, 412
S.E.2d 721, 723 (1991) (quoting Winn v. Aleda Constr. Co., 227
Va. 304, 308, 315 S.E.2d 193, 195 (1984)).

     Husband did not disclose the existence of any pension plans

or retirement benefits to which he was entitled through his

employment with IBM for over twenty years.      Husband did not list

any pension or retirement benefits in his exhibit labeled

"Property Jointly Owned."       His deposition included the following

exchange:

             [Counsel]:   Did you own any other property
                          at the time of your separation
                          which we haven't already
                          disclosed to the Court?

             [Husband]:   No.

No pension benefits were included in the list of marital

property set out in the final decree.

     Nonetheless, we agree with the trial court's ruling that

wife failed to establish fraud by husband.      Nothing in the

record proved that husband intentionally and knowingly failed to


                                   - 5 -
disclose the existence of the pension or that he acted with the

intent to mislead.   We cannot presume such an intention in the

absence of any evidence.

     Wife had notice of the proceedings and was present at the

depositions and the final hearing.      She elected to represent

herself.   She had the opportunity to seek spousal support and to

explore the value of marital assets.     While "Virginia's statute

'mandates' that trial courts determine the ownership and value

of all real and personal property of the parties . . . the

litigants have the burden to present evidence sufficient for the

court to discharge its duty."     Bowers v. Bowers, 4 Va. App. 610,

617, 359 S.E.2d 546, 550 (1987).    The deposition transcripts

demonstrate that husband's counsel objected to wife's

questioning on the grounds she exceeded the scope of the direct

examination, but that he explained to wife that she was entitled

to notice new depositions and call witnesses on her own.

Therefore, the record does not support wife's contention that

she was prevented from introducing evidence.

     Neither Code § 20-107.3 nor § 20-107.1 authorized the trial

court to revisit the issues of equitable distribution or spousal

support after entry of the final decree of divorce.     A trial

court's authority to modify a previously entered equitable

distribution decree is limited.     See Code § 20-107.3(K).   A

trial court is not authorized to modify spousal support in the

absence of a reservation of that right, see Dixon v. Pugh, 244

                                - 6 -
Va. 539, 543, 423 S.E.2d 169, 170-71 (1992), and is not

obligated to reserve support sua sponte, see Thomasson v.

Thomasson, 225 Va. 394, 397 n.1, 302 S.E.2d 63, 65 n.1 (1983).

Therefore, we find no error in the trial court's denial of

wife's petition to reinstate.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                          Affirmed.




                                - 7 -